Title: From George Washington to William Deakins, Jr., 8 March 1788
From: Washington, George
To: Deakins, William Jr.



Sir,
Mount Vernon March 8th 1788

This will be handed to you by my overseer who goes to George Town to procure a quantity of twine suitable for making a Sein, as there is none in Alexandria fit for that purpose. Should you have any such as he may chuse, I will thank you to let him have 150 lb.; and if the Balance of the Bond assigned to me by Mrs Kirk has not yet been paid into the hands of Colo. Simms, you will please to retain that as part payment of the amount of the

twine, and charge me with the surplus. Should you not have any yourself, you will oblige me by assisting Mr Fairfax in getting it, if to be sold in George Town, and, if the above mentioned Balance has been paid to Colo. Simms, I will discharge the amount of the twine at the end of the fishing season. I am Sir—Yr Most Obedt Hble Sert

Go. Washington

